Citation Nr: 0007569	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent evaluation for that 
disability; and which denied entitlement to service 
connection for bilateral hearing loss.  By a rating action in 
July 1998, a 30 percent evaluation was assigned to the 
veteran's service-connected PTSD.


FINDINGS OF FACT

1.  Attempts to obtain all available evidence necessary for 
an equitable disposition of the veteran's appeal have been 
made by the RO.

2.  The veteran's service-connected PTSD is manifested by 
occasional decrease in work efficiency due to depression, 
anxiety, nightmares, exaggerated startle response, 
hypervigilance, chronic irritability and anger, social 
isolation, significant guilt, mild concentration impairment, 
and a Global Assessment Functioning (GAF) Scale score of 60.

3.  The veteran clearly and unmistakably had left ear hearing 
loss prior to his entry into active duty, and during the 
veteran's period of active service, his preexisting left ear 
hearing loss was not permanently aggravated as a result of 
service.

4.  The record contains no competent medical evidence linking 
the veteran's currently-diagnosed bilateral hearing loss with 
his military service, and the claim for service connection is 
not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of a 30 percent 
schedular evaluation for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.130, Code 9411 
(1999).

2.  The veteran's pre-service left ear hearing loss was not 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1153 (West 1991); 38 C.F.R. § 3.306 (1999).

3.  The claim for service connection for bilateral hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

The Board finds that the veteran's claim for a higher rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1991); Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  Since the appeal arose from the 
initial grant of service connection and the ratings assigned 
therefrom, the Board has considered the application of 
"staged ratings," as set forth in Fenderson v. West, 12 
Vet. App. 119 (1999).

Historically, the RO granted the veteran entitlement to 
service connection for PTSD in a September 1997 rating 
decision, and assigned a 10 percent evaluation to that 
disability.  Thereafter, a July 1998 RO rating decision 
increased the veteran's evaluation to 30 percent for his 
service connected PTSD, effective from the date of service 
connection.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of an increased 
rating for PTSD remains in appellate status.  

The evidence of record includes VA records which show 
occasional psychiatric evaluation, treatment, and counseling 
of the veteran between May 1997 and April 1998.  

According to the evidence of record, the veteran first 
described his PTSD symptoms during VA outpatient treatment in 
May 1997.  At that time, the veteran reported nightmares, 
sleep disturbance, anxiety flashbacks, isolation, startle, 
hypervigilance and survivor's guilt.  Thereafter, VA 
examination in July 1997 noted that the veteran was on time 
for his appointment, and was cleanly and casually dressed.  
The veteran's presenting complaints included nightmares, 
depression, anxiety, feelings of detachment from others, 
hypervigilance, exaggerated startle response, sleep 
disturbance, and guilt.  Mental status examination revealed 
that the veteran maintained good eye contact, and was 
articulate in his speech.  He was well oriented times three, 
and neither complained of nor displayed memory deficits.  
Affect was noted to be generally euthymic though tense when 
describing Vietnam events -- affect was appropriate to 
thought.  Gross delusions were not elicited, perceptual 
disturbances were denied, and suicidal/homicidal ideation was 
denied.  Thinking was logical and goal directed, and insight 
and judgment were intact.  The examiner indicated that the 
veteran suffered from PTSD of mild to moderate intensity 
given its variable and periodic occurrence.  The examiner 
added that the veteran's most notable symptoms appeared to 
include recurrent recollections and dreams of Vietnam events, 
emotional numbing primarily through social isolation and 
constricted affect, and associated symptoms of hypervigilance 
and exaggerated startle, disturbed sleep, survival guilt, 
mild concentration impairment, and avoidance of distressing 
reminders.  Diagnosis was PTSD with a GAF score of 60.

VA outpatient treatment records from October 1997 through 
April 1998 show that the veteran underwent individual 
counseling for his PTSD.  His presenting complaints during 
treatment were similar to those expressed during his July 
1997 examination.  These records also indicate that the 
veteran had been married for over 25 years, and had been 
employed as a postal worker for 25 years.

Also of record is an April 1998 memorandum from a treating VA 
psychiatrist and a treating VA clinical psychologist of the 
veteran which documents the veteran's mental status and 
treatment at a VA facility.  Specifically, the memorandum 
noted that the veteran had been seen regularly in individual 
counseling and that he had had ongoing psychiatric 
evaluations, but had refused psychiatric medications.  The 
memorandum also indicated that the veteran had been diagnosed 
with PTSD because of chronic and severe symptoms.  The 
memorandum noted that the veteran had maintained a positive 
work history only with significant effort, and had increased 
difficulty with attention and concentration with emotional 
control.  According to the memorandum, the veteran had coped 
in part by distancing himself physically and emotionally from 
others, including his family.  He often isolated himself on 
weekends, and he recently for the first time abruptly left 
home and stayed away for three weeks, with no contact with 
his wife.  There were chronic marital and family problems 
secondary to PTSD.  In conclusion, the doctors noted that, 
"Because of symptom presentation, elevated stress level, 
social impairment, and probable vocational disruption, a 
diagnosis of PTSD is warranted."

During the veteran's June 1998 personal hearing at the RO, 
the veteran testified that he currently has problems getting 
along with other at work.  According to the veteran, he was 
told that as long as he could not get along with his co-
workers that there was no way his supervisor could recommend 
a promotion or better assignments for him.  The veteran 
testified that he prefers to be alone, and that relations 
with his family are strained.

Subsequent VA mental health clinic records note continuing 
therapy and counseling through October 1998.  These records 
note findings similar to those summarized in the April 1998 
memorandum.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. (1999)  

The veteran is rated under Diagnostic Code 9411 using the 
General Rating Formula for Psychoneurotic Disorders.  The 
regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130 (1999).  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
analogous to the General Rating Formula for Mental Disorders.  
The rating criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
provided for total occupational and social impairment, due to 
such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130 (1999).

In this case, the 30 percent evaluation assigned thus 
contemplates the veteran's occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to his symptoms of 
depressed mood, anxiety, chronic sleep impairment, mild 
memory loss and social isolation.  Higher evaluations may be 
warranted for symptomatology productive of social and/or 
industrial impairment that is more severe, as delineated 
above.  However, the medical evidence of record does not show 
that the veteran exhibits the required manifestations for a 
rating in excess of 30 percent.  Specifically, the medical 
evidence shows that the veteran does not exhibit the criteria 
associated with a 50 percent evaluation such as panic attacks 
more than once per week, difficulty in understanding complex 
commands, impaired judgment, or difficulty in establishing 
effective work and social relationships.  Although the 
veteran has difficulty maintaining close personal 
relationships and difficulty adapting to a work setting, the 
recent evidence shows that the veteran has in fact been 
married for 25 years and has maintained employment with the 
postal service for 25 years.  The Board acknowledges that the 
aforementioned April 1998 memorandum and subsequent progress 
records indicated that the veteran's symptoms, characterized 
as chronic and severe, had worsened in recent years.  
However, the Board notes that the veteran's PTSD evaluation 
was increased from 10 percent to 30 percent commensurate with 
the veteran's symptomatology.  Moreover, the veteran's GAF 
score as reported on his July 1997 VA examination is 60 and 
the examiner diagnosed the veteran's PTSD as mild to 
moderate.

Accordingly, the Board concludes that the veteran's PTSD 
symptoms do not rise to the level of severity to warrant a 50 
percent rating.  As such, the criteria for the assignment of 
a rating higher than 30 percent for PTSD since the date of 
service connection are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, 
Diagnostic Code 9411 (1999).

The Board has considered staged ratings, under Fenderson, but 
concludes that they are not warranted as the veteran's 
service-connected PTSD is not shown to have been more than 30 
percent disabling at any time since the effective date of the 
grant of service connection.  The preponderance of the 
evidence is against the claim for an increased rating for 
PTSD.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Hearing loss

In this case, the veteran contends that he did not have 
hearing loss prior to service, and that his current bilateral 
hearing loss was due to exposure to a nearby explosion in 
Vietnam.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active duty, or for aggravation 
of a pre-existing injury suffered, or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Additionally, the pertinent laws and 
regulations provide that sensorineural hearing loss will be 
presumed to have been incurred in service if it becomes 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Finally, the regulations pertaining to hearing loss 
provide that, for the purpose of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

a.  Left ear hearing loss

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  In determining 
whether there is clear and unmistakable evidence that the 
injury or disease existed prior to service, consideration is 
given to the history recorded at the induction examination, 
together with all other material evidence.  Crowe v. Brown, 7 
Vet. App. 238, 245-246 (1994).

In this case, the evidence is clear that the veteran had left 
ear hearing loss prior to service.  Specifically, the 
veteran's service medical records indicate that hearing loss 
was noted on the veteran's entrance examination prior to his 
entry into service in November 1968.  In addition, the 
results of an audiogram in October 1968 show left ear hearing 
loss. 

The Board notes that if the veteran's disability is shown to 
have pre-existed service, a determination must then be made 
as to whether the veteran's preexisting left ear hearing loss 
underwent an increase in severity during service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993);  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. 3.306(b) (1999). 

In this case, however, there is no medical evidence 
establishing that the veteran's disability, in fact, 
underwent an increase in severity during service.  The 
veteran's service medical records (other than the entrance 
examination) are negative for complaints, findings, or 
diagnosis of left ear hearing loss.  In addition, examination 
upon discharge from service did not show hearing loss.  A 
June 1971 VA examination, while not conducted expressly for 
evaluation of hearing, did not note hearing loss and 
examination of the ears was normal.  

The veteran's post-service medical evidence of record is 
negative for a diagnosis and/or treatment for hearing loss 
from the time of the veteran's discharge from service in 1970 
until May 1997.

The Board recognizes that it does not appear that the veteran 
was afforded an audiogram at the time of his discharge 
examination.  However, there is no medical evidence in 
service, or for almost thirty years since service to show 
that the veteran's hearing loss was permanently aggravated as 
a result of service.  On the basis of the foregoing, the 
Board must conclude that aggravation of the veteran's pre-
existing left ear hearing loss by his active military service 
has not been established.

b.  Bilateral hearing loss

The veteran contends that he did not have hearing loss prior 
to service, and that his current hearing loss is a result of 
exposure to acoustic trauma in Vietnam.

The threshold question as to the issue of bilateral hearing 
loss is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not presented a well-grounded claim, the claim must 
fail, and there is no further duty to assist him in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
affirmed by the U.S. Court of Appeals for the Federal Circuit 
in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That 
decision upheld the earlier decision of the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1999) (hereinafter "the 
Court"), which held that it would be error for the Board to 
proceed to the merits of a claim which is not well-grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a).  In 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam          78 F.3d 604 (Fed. Cir. 1996), the Court 
outlined a three-prong test to determine whether a claim is 
well-grounded.  The Court held that, in order for a claim to 
be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A claim is not 
well-grounded where a claimant has not submitted any evidence 
of symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

The veteran's mere assertion that his bilateral hearing loss 
had its onset in service does not make the claim well-
grounded if there is no competent medical nexus evidence 
linking any disability in service to his alleged current 
disability.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met, and whether the veteran's assertions are 
supported by the evidence of record.

A review of the veteran's DD 214 shows that the veteran had 
foreign service and was awarded the Purple Heart, Rifle 
Sharpshooter Badge, and the Combat Action Ribbon.  In 
addition, it is indicated that his Military Occupational 
Specialty was Mortar Man.  

The pertinent law provides that if the veteran was engaged in 
combat with the enemy while in active service, the Secretary 
shall accept lay or other evidence as sufficient proof of 
service connection if the lay or other evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. § 1154(b) (West 1991).  

In this case, the Board finds the veteran is a combat 
veteran.  As noted above, where a combat veteran alleges he 
suffers disability, including hearing loss, due to an injury 
(acoustic trauma) incurred in service,  38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes 
it clear that special considerations attend the cases of 
combat veterans.  

The veteran currently asserts that he was exposed to acoustic 
trauma during his service in Vietnam, that this acoustic 
trauma resulted in bilateral hearing loss, and that he still 
suffers from bilateral hearing loss.  As previously noted, 
there is no evidence of bilateral hearing loss at the time of 
the veteran's discharge from service in 1970.

Post-service medical evidence shows that in June 1971, the 
veteran was afforded a VA examination because of a claim for 
an unrelated disability.  While that examination was not 
conducted to specifically evaluate hearing status, no 
significant complaints or findings were found on examination 
of the ears, and the examiner indicated that no hearing loss 
was noted.  

In May 1997, the veteran was afforded a VA audiological 
evaluation.  At that time the veteran was diagnosed with 
steeply sloping bilateral sensorineural hearing loss, worse 
in the right ear.  Specifically, audiological test results 
indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
100
100
LEFT
5
10
65
80
95

Speech audiometry revealed speech recognition ability of 84 
percent bilaterally.  Although the veteran reported a history 
of acoustic trauma in Vietnam, the examination report 
contained no medical opinion as to the etiology of the 
veteran's bilateral hearing loss.

The veteran also submitted a May 1997 private audiological 
evaluation showing steeply sloping hearing loss similar to 
the results set forth in the aforementioned May 1997 VA 
examination.

Importantly, there is no medical evidence of record showing a 
diagnosis of and/or treatment for hearing loss from the time 
of the veteran's discharge until May 1997, almost thirty 
years since service.

The veteran testified before a hearing officer at the RO in 
June 1998.  The veteran testified that his hearing was not 
tested during his discharge examination.  The veteran also 
testified that he did not have hearing loss prior to entry 
into service.  The veteran testified that he was exposed to a 
booby trap explosion in Vietnam.  According to the veteran, 
the wounds he suffered due to the explosion were of utmost 
concern, and his hearing loss was secondary, and a distant 
concern at that time.  According to the veteran, his hearing 
improved to some extent, but has never approached the level 
that it was prior to the explosion.  The veteran also 
testified that he sought treatment for hearing loss in 1970 
from a private physician, but that the physician's records 
were destroyed in a fire.

In addition to the veteran's hearing testimony, he also 
provided two lay statements, one from his wife, and the other 
from a lifelong friend which document that the veteran's 
hearing loss developed after he returned from service in 
Vietnam.  

As noted, the Board may accept as true the fact that the 
veteran currently has hearing loss.  However, while the two 
lay statements note that the veteran's hearing worsened after 
service in Vietnam, neither the veteran nor the other 
laypersons who furnished the aforementioned lay statements 
are medical experts competent to establish a medical nexus 
between the veteran's current hearing loss and his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no available medical evidence of record supporting 
their lay assertions.

In sum, the veteran apparently had left ear hearing loss upon 
entry, but not during service, or at discharge.  In fact, 
there is absolutely no medical evidence whatsoever which 
links his current hearing loss to service.  Moreover, there 
is no medical evidence whatsoever showing treatment for 
hearing loss until almost 30 years after the veteran's 
discharge from service.

In the absence of medical evidence of hearing loss in service 
or sensorineural hearing loss within 1 year of separation 
therefrom, in view of the documented medical history 
indicating the lack of treatment for hearing loss for many 
years post service, and in the absence of competent medical 
evidence establishing a nexus between the current diagnosis 
of bilateral hearing loss and any event in service, all of 
the criteria of Caluza required to establish a well-grounded 
claim have not been met.  As such, the Board finds that the 
claim for service connection for bilateral hearing loss is 
not well-grounded, and the appeal is denied.  

Since the claim is not well-grounded, the veteran cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal for a rating in excess of 30 percent for service-
connected PTSD is denied.


The appeal as to the issue of entitlement to service 
connection for bilateral hearing loss is denied, as the claim 
is not well-grounded.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

